 


113 HR 5867 IH: To extend the deadline for commencement of construction of a hydroelectric project involving the Gibson Dam.
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5867 
IN THE HOUSE OF REPRESENTATIVES 
 
December 11, 2014 
Mr. Daines introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To extend the deadline for commencement of construction of a hydroelectric project involving the Gibson Dam. 
 
 
1.Extension of time for Federal Energy Regulatory Commission project involving Gibson Dam 
(a)In generalNotwithstanding the requirements of section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 12478–003, the Federal Energy Regulatory Commission may, at the request of the licensee for the project, and after reasonable notice and in accordance with the procedures of the Commission under that section, extend the time period during which the licensee is required to commence construction of the project for a 6-year period that begins on the date described in subsection (b). 
(b)Date describedThe date described in this subsection is the date of the expiration of the extension of the period required for commencement of construction for the project described in subsection (a) that was issued by the Commission prior to the date of enactment of this Act under section 13 of the Federal Power Act (16 U.S.C. 806). 
 
